United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2450
                                    ___________

James Kenneth Anderson,                  *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Judy C. Langley, Circuit Clerk,          * [UNPUBLISHED]
Miller County,                           *
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: July 24, 2003
                              Filed: December 23, 2003
                                   ___________

Before LOKEN, Chief Judge, BYE, and MELLOY, Circuit Judges.
                              ___________

PER CURIAM.

       Arkansas inmate James Anderson appeals the district court’s order denying his
in forma pauperis (IFP) application under 28 U.S.C. § 1915(g), and dismissing his
complaint without prejudice for his failure to prepay the full filing fee. The district
court, in examining Anderson’s prior actions for purposes of section 1915(g),
counted as “strikes” one action that was dismissed for failure to state a claim, another
that was dismissed without prejudice for want of exhaustion, and another that was
dismissed for failure to prosecute. We believe the latter two dismissals may not fall
within the ambit of section 1915(g). Nevertheless, because Anderson filed another
two actions in the Western District of Arkansas, not considered by the district court
here, that were dismissed for failing to state a claim, giving him a total of three such
dismissals, we agree that he is not eligible to proceed IFP absent an allegation of
imminent danger of serious physical injury. See 28 U.S.C. § 1915(g). Accordingly,
with the modifications noted, we affirm the district court’s order.
                       ______________________________




                                          -2-